Citation Nr: 0810041	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  03-15 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a major depressive 
disorder as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel










INTRODUCTION

The veteran had active military service from March 1986 to 
March 1989 and from January 1991 to June 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that she has depression as a result of 
her service-connected foot problems and chronic fatigue.  

Her claim was previously remanded to obtain a VA medical 
opinion, that did not include a physical examination as the 
Board understood that because of her religious beliefs the 
veteran would not attend a VA examination.  A VA doctor 
reviewed the veteran's claims file in November 2006, stating 
that it was unfortunate that the veteran had elected not to 
be examined because it would have allowed for observation and 
for a further detailed history that was not possible from the 
claims file alone.  He further added that based on a lack of 
credible evidence of a psychological disability, no opinion 
could be issued as to its etiology.  

The veteran has since indicated she would be willing to 
report for an examination.  In the Board's view, another VA 
examination should be scheduled.  

In addition, the veteran submitted a statement from a 
physician that includes an opinion that appears to be based 
on records not associated with the claims file.  Copies of 
the most recent records of relevant treatment should be 
obtained.  

In view of the foregoing, this case is Remanded for the 
following:  


1.  Obtain copies of the veteran's 
treatment records from the VA medical 
center in Louisville, Kentucky; and in 
particular the Shively Clinic, dated since 
2003.

2.  When the requested development is 
completed, schedule the veteran for a VA 
psychiatric examination.  The examiner 
should be provided with the veteran's 
claims file and should fully review it.  
The examiner should determine whether the 
veteran has a current psychiatric 
disability, and, if so, should provide an 
opinion as to whether it is as likely as 
not (a 50 percent probability or greater) 
that any diagnosed psychiatric disability 
was either caused or aggravated by any of 
the veteran's service-connected 
disabilities (bilateral pes cavus, joint 
pain, temporomandibular joint syndrome, 
bilateral hallux valgus, scars from the 
excision of Morton's neuroma, 
metatarsalgia, and chronic fatigue).  Any 
opinion rendered should be supported by a 
complete rationale.  The examiner should 
reconcile his/her opinion with any opinion 
of record to the contrary.   

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the veteran should be 
provided with a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond before returning 
the record to the Board.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


